
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.06



ADAPTEC

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective July 21, 2004)


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1   1.1 "Account"   1   1.2 "Adaptec"   1   1.3 "AIP"  
1   1.4 "Additional Contribution"   1   1.5 "AIP Deferral Amount"   1   1.6
"Benchmark Fund"   2   1.7 "Beneficiary"   2   1.8 "Benefit Distribution
Election"   2   1.9 "Benefits"   2   1.10 "Board of Directors" or "Board"   2  
1.11 "Change of Control"   2   1.12 "Code"   2   1.13 "Deferred Compensation
Committee"   2   1.14 "Distribution Date"   2   1.15 "Effective Date of Amended
and Restated Plan"   2   1.16 "Election"   2   1.17 "Eligible Employee"   2  
1.18 "Employer"   2   1.19 "Entry Date"   2   1.20 "Initial Entry Date"   2  
1.21 "Interest"   3   1.22 "Interest Rate"   3   1.23 "MIP"   3   1.24 "MIP
Deferral Amount"   3   1.25 "Participant"   3   1.26 "Plan"   3   1.27 "Plan
Administrator"   3   1.28 "Plan Year"   3   1.29 "Prior Plan"   3   1.30 "Salary
Deferral Amount"   3   1.31 "Termination Event"   3   1.32 "Total Disability"  
3   1.33 "Trust"   3   1.34 "Trust Agreement"   3   1.35 "Trustee"   3   1.36
"VIP"   4   1.37 "VIP Deferral Amount"   4
ARTICLE II
ELIGIBILITY
 
4   2.1 Eligibility   4   2.2 Commencement of Participation   4   2.3 Cessation
of Participation   4   2.4 Suspension of Participation   4
ARTICLE III
DEFERRALS AND CONTRIBUTIONS
 
4   3.1 Salary Deferrals   4   3.2 AIP Deferrals   5        


-i-

--------------------------------------------------------------------------------



  3.3 VIP Deferrals   5   3.4 MIP Deferrals   6   3.5 Limitations on Deferrals  
6   3.6 Additional Contributions   6   3.7 No Withdrawal   6
ARTICLE IV
ACCOUNTS
 
7   4.1 Account   7   4.2 Interest Credited to Accounts at Least Monthly   7  
4.3 Determination of Interest Rate   7
ARTICLE V
BENEFITS
 
7   5.1 Distributions   7   5.2 Methods of Distribution   8   5.3 Financial
Hardship Withdrawal   9   5.4 Early Withdrawal   10   5.5 Limitation on
Distributions to Covered Employees   10   5.6 Tax Withholding   10
ARTICLE VI
BENEFICIARIES
 
10   6.1 Designation of Beneficiary   10   6.3 No Designated Beneficiary   10
ARTICLE VII
TRUST OBLIGATION TO PAY BENEFITS
 
10   7.1 Deferrals Held in Trust   10   7.2 Benefits Paid From Trust   11   7.3
Trustee Investment Discretion   11   7.4 No Secured Interest   11
ARTICLE VIII
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
11   8.1 Plan Administration   11   8.2 Investment Powers and Responsibilities  
12   8.3 Decisions of the Deferred Compensation Committee   12   8.4 Exclusive
Benefit   12   8.5 Plan Amendment   12   8.6 Plan Termination   12   8.7
Additional Power and Responsibility Following a Change of Control   12
ARTICLE IX
MISCELLANEOUS
 
13   9.1 No Assignment   13   9.2 Successors   13   9.3 No Employment Agreement
  13   9.4 Attorneys' Fees   13   9.5 Arbitration   13   9.6 Governing Law   13
  9.7 Entire Agreement   13

-ii-

--------------------------------------------------------------------------------






ADAPTEC
DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective July 21, 2004)


        Adaptec, Inc. adopted a deferred compensation plan, effective April 1,
1994, entitled the Adaptec 1994 Deferred Compensation Plan (the "Prior Plan").
The Prior Plan was amended and restated in its entirety, effective April 1,
1996, and renamed the Amended and Restated Deferred Compensation Plan (the
"Plan"). The Plan has been amended from time to time, most recently, effective
April 1, 2004, at which time it was renamed the Adaptec Deferred Compensation
Plan. The Plan is hereby amended and restated in its entirety, effective
July 21, 2004.

        The purpose of the Plan is to provide deferred compensation for a select
group of management or highly compensated employees of Adaptec and its
subsidiaries. The Plan is intended to be a nonqualified deferred compensation
plan. Accordingly, it is intended that the Plan be exempt from the requirements
of Parts II, III and IV of Title I of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") pursuant to Sections 201(2), 301(a)3) and
401(a)(1) of ERISA.


ARTICLE I

DEFINITIONS


        Whenever used herein, the masculine pronoun shall be deemed to include
the feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

        1.1   "Account and Sub Account" "Account" means the book entry account
established under the Plan for each Participant to which the Participant's
Salary Deferral Amounts, AIP Deferral Amounts, VIP Deferral Amounts, MIP
Deferral Amounts, any Additional Contributions made by the Employer pursuant to
Article III, and the Interest with respect thereto shall be credited. Such
Account balance shall be reduced by any distributions made to the Participant or
the Participant's Beneficiary(ies) and any charges that may be imposed on such
Account pursuant to the terms of the Plan.

        In addition, a "Sub Account" may be established under the Plan for each
Participant who is (i) actively employed by the Employer, (ii) receiving
distributions pursuant to a Benefit Distribution Election, and (iii) elects to
make salary deferrals and/or deferrals of amounts payable under the AIP, VIP
and/or MIP to this Plan or is receiving Additional Contributions. Such "Sub
Account" shall be a book entry account established under the Plan for each such
Participant to which the Participant's Salary Deferral Amounts, AIP Deferral
Amounts, VIP Deferral Amounts, MIP Deferral Amounts, any Additional
Contributions made by the Employer pursuant to Article III, and the Interest
with respect thereto shall be credited. Such Sub Account balance shall
separately be reduced by any distributions made to the Participant or the
Participant's Beneficiary(ies) and any charges that may be imposed on such Sub
Account pursuant to the terms of the Plan.

        Account and Sub Account may be referred to herein collectively as
"Accounts."

        1.2   "Adaptec" means Adaptec, Inc., a Delaware corporation and any
successor organization thereto.

        1.3   "AIP" means the Adaptec Incentive Plan, as amended from time to
time.

        1.4   "Additional Contribution" means an Additional Contribution,
contributed by the Employer on behalf of a Participant pursuant to Article III.

        1.5   "AIP Deferral Amount" means the amount or percentage of bonus or
incentive payments that an Eligible Employee is entitled to under the AIP and
elects to contribute to the Plan pursuant to Article III.

1

--------------------------------------------------------------------------------




        1.6   "Benchmark Fund" means one or more of the mutual funds or
contracts selected by the Deferred Compensation Committee pursuant to
Section 4.3(a).

        1.7   "Beneficiary" means one, some, or all (as the context shall
require) of those persons, trusts or other entities designated by a Participant
to receive the undistributed portion of his/her Accounts following the
Participant's death.

        1.8   "Benefit Distribution Election" means the form of election, as
prescribed by the Plan Administrator and as may be modified from time to time,
upon which a Participant shall designate his/her Distribution Date.

        1.9   "Benefits" means the amount(s) credited to Participant's Accounts.

        1.10 "Board of Directors" or "Board" means the Board of Directors of
Adaptec.

        1.11 "Change of Control" means (a) the purchase or other acquisition by
any person(s) or entity(ies), within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the "Act") or any comparable successor
provisions, of beneficial ownership (within the meaning of Rule 13d-3 under the
Act) of thirty percent (30%) or more of the outstanding shares of common stock
or the combined voting power of Adaptec's outstanding voting securities; (b) the
approval by Adaptec's stockholders of a reorganization, merger or consolidation
transaction when after such transaction Adaptec's stockholders own less than
fifty percent (50%) of the combined voting power owned before such transaction;
(c) a dissolution or liquidation of Adaptec; or (d) the sale of at least
eighty-five percent (85%) Adaptec's assets.

        1.12 "Code" means the Internal Revenue Code of 1986, as amended.

        1.13 "Deferred Compensation Committee" means the committee appointed by
the Board which shall function as the Plan Administrator and which shall be
composed of the individuals serving the Company in the following positions:

        (a)   Chief Executive Officer of Adaptec

        (b)   The senior executive of Adaptec responsible for Human Resources

        (c)   Manager, Employee Benefits

        1.14 "Distribution Date" means the date on which distribution of a
Participant's Benefits is made or commenced pursuant to Article V.

        1.15 "Effective Date of Amended and Restated Plan" means July 21, 2004.

        1.16 "Election" means the form on which a Participant elects to make
salary deferrals and/or deferrals of amounts payable under the AIP, VIP and/or
MIP to this Plan. Such Election shall be in a form prescribed by the Plan
Administrator and may be modified from time to time.

        1.17 "Eligible Employee" means an employee of the Employer who is a
member of a select group of management or highly compensated employees as more
particularly described in Article II and who has been designated by the Plan
Administrator, in the Plan Administrator's sole discretion, to be eligible to
participate in the Plan and shall also include every non-employee member of the
Board of Directors.

        1.18 "Employer" means Adaptec or a subsidiary thereof that has adopted
this Plan.

        1.19 "Entry Date" shall mean April 1 of each year.

        1.20 "Initial Entry Date" means the first day that an individual becomes
an Eligible Employee and is eligible to participate in the Plan. A Participant's
initial Election shall take effect as soon as administratively feasible after
this Initial Entry Date.

2

--------------------------------------------------------------------------------




        1.21 "Interest" means the investment return or loss determined in
accordance with Article IV, which shall be credited to the Participant's
Accounts.

        1.22 "Interest Rate" shall have the meaning set forth in Section 4.3(c).

        1.23 "MIP" means the Management Incentive Plan adopted by the Company in
July 2004, as it may be amended from time to time.

        1.24 "MIP Deferral Amount" means the amount or percentage of bonus or
incentive payments that an Eligible Employee is entitled to under the MIP and
elects to contribute to the Plan pursuant to Article III.

        1.25 "Participant" means an Eligible Employee who has elected to
participate in the Plan by executing an Election. A Participant shall also mean
an Eligible Employee for whom Additional Contributions are made, regardless of
whether such Eligible Employee has executed an Election.

        1.26 "Plan" means this Adaptec Deferred Compensation Plan, as amended
and restated in its entirety effective July     , 2004, as it may be amended
from time to time in the future.

        1.27 "Plan Administrator" means the Deferred Compensation Committee
selected to administer this Plan and to take such other actions as may be
specified herein.

        1.28 "Plan Year" means the 12-month period beginning on April 1 and
ending on March 31 of the following calendar year.

        1.29 "Prior Plan" means the Adaptec 1994 Deferred Compensation Plan
adopted effective April 1, 1994, as amended.

        1.30 "Salary Deferral Amount" means the Salary Deferral Amount which the
Participant elects to contribute pursuant to Article III.

        1.31 "Termination Event" means the termination of the Participant's
employment with the Employer or ceasing to be a member of the Board for any
reason other than the Participant's Retirement with the Consent of the Employer,
as that term is defined in Article 5.1(b), including termination or cessation in
the event of death or Total Disability. A Participant's employment with the
Employer shall not be deemed to have terminated because the Participant
transfers his or her employment to a subsidiary of Adaptec, regardless of
whether such subsidiary has adopted this Plan, or, except as Adaptec shall
otherwise elect in its sole discretion, because the subsidiary by which the
Participant is employed ceases to be a subsidiary of Adaptec ("former
subsidiary"). In such case, Participant's employment shall terminate when
Participant's employment with the former subsidiary terminates.

        1.32 "Total Disability" means a Participant's total and permanent
disability which renders the Participant unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that satisfies the
definition of "Total Disability" set forth in Adaptec's Long Term Disability
Plan. Whether or not a Participant has incurred a Total Disability shall be
determined by the Plan Administrator in the Plan Administrator's sole
discretion.

        1.33 "Trust" means the legal entity created by the Trust Agreement.

        1.34 "Trust Agreement" means that trust agreement entered into between
Adaptec and Putnam Fiduciary Trust Company, effective April 1, 2002, and any
amendments thereto.

        1.35 "Trustee" means the original Trustee(s) named in the Trust
Agreement and any duly appointed successor(s) thereto.

3

--------------------------------------------------------------------------------




        1.36 "VIP" means the Variable Incentive Plan maintained by Adaptec, as
it may be amended from time to time.

        1.37 "VIP Deferral Amount" means the amount or percentage of bonus or
incentive payments that an Eligible Employee is entitled to under the VIP and
elects to contribute to the Plan pursuant to Article III.


ARTICLE II

ELIGIBILITY


        2.1   Eligibility. Eligibility for participation in the Plan shall be
limited to non-employee members of the Board and to key management or highly
compensated employees of the Employer who are selected by the Plan
Administrator, in its sole discretion, to participate in the Plan. Individuals
who are in this select group shall be notified as to their eligibility to
participate in the Plan. For purposes of the Plan, the phrase "select group of
management or highly compensated employees" shall include those individuals
employed as directors and those individuals employed in positions at a higher
level, all as determined by the Plan Administrator.

        2.2   Commencement of Participation. An Eligible Employee may begin
participation in the Plan upon the Eligible Employee's Initial Entry Date or any
Entry Date thereafter, subject to the submission of an Election pursuant to
Article III. In order to commence salary deferrals and/or deferrals of amounts
payable under the AIP, VIP and/or MIP as of the Initial Entry Date, the Election
must be returned to the Plan Administrator within 60 days of the date an
individual first becomes an Eligible Employee; otherwise the Election must be
returned to the Plan Administrator in advance of the next subsequent Entry Date,
in accordance with rules and procedures established by the Plan Administrator.

        2.3   Cessation of Participation. Active participation in the Plan shall
end when a Participant's employment terminates for any reason. No contributions
to the Plan shall be made with respect to compensation paid after such
termination date. Upon termination of employment, a Participant shall remain an
inactive participant in the Plan until all of the Benefits to which he or she is
entitled under this Plan have been paid in full.

        2.4   Suspension of Participation. A Participant who is employed by a
subsidiary which has not adopted the Plan or a former subsidiary shall be a
suspended Participant. No contributions to the Plan shall be made on behalf of a
suspended Participant. Except as otherwise provided in this Article II, a
suspended Participant shall continue to participate in the Plan in accordance
with its terms.


ARTICLE III

DEFERRALS AND CONTRIBUTIONS


        3.1   Salary Deferrals.

        (a)   As of the Participant's Initial Entry Date through and until the
time that Participant elects otherwise in accordance with the provisions of
Sections 3.1(b) and 3.1(c), the Participant may elect to reduce his or her
salary by the amount (or percentage) set forth in a written and signed Election
filed with the Plan Administrator. A Participant who is a non-employee member of
the Board may elect to reduce his or her salary by 50% or 100% as set forth in a
written Election filed with the Plan Administrator. Such Election shall be
subject to the provisions of Section 3.5 below. A salary deferral Election filed
within 60 days of the Participant's Initial Entry Date shall be effective as
soon as administratively feasible following the filing of such salary deferral
Election. A salary deferral Election filed at least 20 days (or such lesser
number of days as the Plan Administrator may specify) before any subsequent
Entry Date shall be effective on such subsequent Entry Date. The Salary Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant's salary and an amount equal to the Salary Deferral Amount shall be
credited to the Participant's Account or Sub Account (as appropriate).

4

--------------------------------------------------------------------------------



        (b)   Participant's salary deferral Election shall be irrevocable
throughout the Plan Year for which it was made. An Election to stop salary
deferrals or to change the salary deferral amount will take effect on the Entry
Date that is at least 20 days (or such lesser number of days as the Plan
Administrator may specify) after the date the new Election is filed with the
Plan Administrator.

        (c)   Unless amended to cease or modify salary deferrals, the
Participant's salary deferral Election shall continue in effect until the
Participant terminates employment with the Employer, subject, however, to the
provisions of Sections 5.3 and 5.4, below.

        (d)   Each Election to make or stop salary deferrals shall apply only to
salary earned after the effective date of such Election.

        (e)   For the purpose of determining an Eligible Employee's Salary
Deferral Amount, "salary" shall mean the base salary paid by the Employer, but
shall not include any other form of compensation, whether taxable or
non-taxable, including, but not limited to, bonuses, commissions, overtime,
incentive payments, non-monetary awards and other forms of additional
compensation. In the case of a Participant who is a non-employee member of the
Board, "salary" shall mean all cash compensation for service as a member of the
Board.

        3.2   AIP Deferrals.

        (a)   In addition to the salary deferral Election described above, each
Eligible Employee may elect to defer all or a part of each payment payable under
the AIP to which such Eligible Employee becomes entitled after his or her
Initial Entry Date or subsequent Entry Date. The AIP Deferral Amount shall not
be paid to the Participant, but shall be withheld from the Participant's AIP
payment and an amount equal to the AIP Deferral Amount shall be credited to the
Participant's Account or Sub Account (as appropriate).

        (b)   An Eligible Employee's election to defer all or part of his or her
payment payable under the AIP shall be made by a written and signed Election
filed with the Plan Administrator. An AIP deferral Election filed within 60 days
before the Participant's Initial Entry Date shall be effective on the Initial
Entry Date. An AIP deferral Election filed at least 20 days (or such lesser
number of days as the Plan Administrator may specify) before any subsequent
Entry Date shall be effective on such subsequent Entry Date. The AIP deferral
Election shall be irrevocable for the Plan Year for which it was made, and shall
continue in effect until revoked or amended, as provided in Section 3.2(c),
below.

        (c)   A Participant's AIP deferral Election may be amended or revoked as
of any subsequent Entry Date by filing a new Election at least 20 days (or such
lesser number of days the Plan Administrator may specify) prior to such Entry
Date.

        3.3   VIP Deferrals.

        (a)   In addition to the salary deferral and/or AIP Deferral Elections
described above, each Eligible Employee may elect to defer all or a part of each
payment payable under the VIP to which such Eligible Employee becomes entitled
after his or her Initial Entry Date or subsequent Entry Date. The VIP Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant's VIP payment and an amount equal to the VIP Deferral Amount shall
be credited to the Participant's Account or Sub Account (as appropriate).

        (b)   An Eligible Employee's election to defer all or part of his or her
payment payable under the VIP shall be made by a written and signed Election
filed with the Plan Administrator. A VIP deferral Election filed within 60 days
before the Participant's Initial Entry Date shall be effective on the Initial
Entry Date. A VIP deferral Election filed at least 20 days (or such lesser
number of days as the Plan Administrator may specify) before any subsequent
Entry Date shall be effective

5

--------------------------------------------------------------------------------






on such subsequent Entry Date. The VIP deferral Election shall be irrevocable
for the Plan Year for which it was made, and shall continue in effect until
revoked or amended, as provided in Section 3.3(c), below.

        (c)   A Participant's VIP deferral Election may be amended or revoked as
of any subsequent Entry Date by filing a new Election at least 20 days (or such
lesser number of days the Plan Administrator may specify) prior to such Entry
Date.

        3.4   MIP Deferrals.

        (a)   In addition to the salary deferral, AIP Deferral Elections and/or
VIP Deferral Elections described above, each Eligible Employee may elect to
defer all or a part of each payment payable under the MIP to which such Eligible
Employee becomes entitled after his or her Initial Entry Date or subsequent
Entry Date. The MIP Deferral Amount shall not be paid to the Participant, but
shall be withheld from the Participant's MIP payment and an amount equal to the
MIP Deferral Amount shall be credited to the Participant's Account or Sub
Account (as appropriate).

        (b)   An Eligible Employee's election to defer all or part of his or her
payment payable under the MIP shall be made by a written and signed Election
filed with the Plan Administrator. A MIP deferral Election filed within 60 days
before the Participant's Initial Entry Date shall be effective on the Initial
Entry Date. A MIP deferral Election filed at least 20 days (or such lesser
number of days as the Plan Administrator may specify) before any subsequent
Entry Date shall be effective on such subsequent Entry Date. The MIP deferral
Election shall be irrevocable for the Plan Year for which it was made, and shall
continue in effect until revoked or amended, as provided in Section 3.4(c),
below.

        (c)   A Participant's MIP deferral Election may be amended or revoked as
of any subsequent Entry Date by filing a new Election at least 20 days (or such
lesser number of days the Plan Administrator may specify) prior to such Entry
Date

        3.5   Limitations on Deferrals. A Participant's Salary, AIP, VIP, and/or
MIP Deferral Amount shall be limited as follows:

        (a)   The Salary, AIP, VIP, and/or MIP Deferral Amount elected by the
Participant shall be reduced by the amount(s), if any, which may be necessary:

        (i)    To satisfy all applicable income and employment tax withholding
and FICA contributions;

        (ii)   To pay all contributions elected by the Participant pursuant to
the Adaptec employee stock purchase plan, and other fringe benefit programs; and

        (iii)  To satisfy all garnishments or other amounts required to be
withheld by applicable law or court order.

        (b)   Any withholding or salary deferral elections made under a 401(k)
Plan shall be determined based on the Participant's compensation after reduction
for the Salary Deferral, AIP, VIP, and/or MIP Deferral Amounts contributed to
this Plan.

        3.6   Additional Contributions. Additional Contributions may be credited
to a Participant's Account or Sub Account (as appropriate) in such amounts and
at such times as the Employer may, in its sole discretion, determine and
communicate to the Participant. The Employer shall be under no obligation to
continue to credit Additional Contributions and may discontinue or change the
amount or method of calculating the amount of such Additional Contributions at
any time.

        3.7   No Withdrawal. Except as provided in Sections 5.3 and 5.4 below,
amounts credited to a Participant's Accounts may not be withdrawn by a
Participant and shall be paid only in accordance with the provisions of this
Plan.

6

--------------------------------------------------------------------------------





ARTICLE IV

ACCOUNTS


        4.1   Account and/or Sub Account. An Account shall be established and
maintained for each Participant. The Participant's Account shall be credited
with the Participant's Salary Deferral Amount, AIP Deferral Amount, VIP Deferral
Amount, MIP Deferral Amount and Additional Contributions, if any, made on behalf
of each Participant. The Participant's Account shall be credited (debited) with
the applicable Interest, as set forth in Section 4.2. The Participant's Account
shall be reduced by distributions therefrom and any charges which may be imposed
on the Account pursuant to the terms of the Plan.

        A "Sub Account" may be established under the Plan for each Participant
who is (i) actively employed by the Employer, (ii) receiving distributions
pursuant to a Benefit Distribution Election, and (iii) elects to make salary
deferrals and/or deferrals of amounts payable under the AIP, VIP and/or MIP to
this Plan or is receiving Additional Contributions. The Participant's Sub
Account shall be credited (debited) with all applicable Interest, as set forth
in Section 4.2. The Participant's Sub Account shall separately be reduced by any
distributions therefrom and any charges that may be imposed on such Sub Account
pursuant to the terms of the Plan.

        4.2   Interest Credited to Accounts at Least Monthly. Each Account or
Sub Account (as appropriate) shall be credited (debited) monthly, or more
frequently as the Committee may specify, in an amount equal to the Account or
Sub Account (as appropriate) balance on the last day of the prior accounting
period multiplied by the Interest Rate.

        4.3   Determination of Interest Rate.

        (a)   The Deferred Compensation Committee shall designate the particular
funds or contracts which shall constitute the Benchmark Funds, and may, in its
sole discretion, change or add to the Benchmark Funds; provided, however, that
the Deferred Compensation Committee shall notify the Participants of any such
change prior to the effective date thereof.

        (b)   Each Participant may select among the Benchmark Funds and specify
the manner in which his or her Accounts shall be deemed to be invested, solely
for purposes of determining the Participant's Interest Rate. The Deferred
Compensation Committee shall establish and communicate the rules, procedures and
deadlines for making and changing Benchmark Fund selections. The Employer shall
have no obligation to acquire investments corresponding to the Participant's
Benchmark Fund selections.

        (c)   The Interest Rate is the investment return, net of administrative
fees and investment management fees and other applicable fees or charges for a
specified accounting period, of the Benchmark Fund(s) designated by Participant
and other applicable fees or charges. The Interest Rate may be negative if the
applicable Benchmark Fund(s) sustained a loss during the specified accounting
period.


ARTICLE V

BENEFITS


        5.1   Distributions.

        (a)   Timing of Distribution. The amounts credited to a Participant's
Account or Sub Account shall be paid (or payment shall commence) within a
reasonable time after the earlier to occur of:

        (i)    If the Participant is currently employed by the Employer the
Benefit Distribution Date, as defined in Article 5.1(c), on which the
Participant elected to receive a distribution of Benefits from his/her Account
or Sub Account; or

7

--------------------------------------------------------------------------------



        (ii)   If the Participant has retired with the Consent of the Employer,
the Benefit Distribution Date, as defined in Article 5.1(c), on which the
Participant elected to receive a distribution of Benefit, or, if no such
election is then in effect, the date of such Retirement with the Consent of
Employer; or

        (iii)  The date of a Termination Event; or

        (iv)  The date that the Plan is terminated following a Change of Control
Event.

        (b)   Retirement with the Consent of the Employer. A Participant's
voluntary termination of employment or ceasing to serve as a non-employee member
of the Board shall be treated as "Retirement with the Consent of the Employer"
if prior to the date employment is terminated or Board membership ceases the
Participant completed at least five years of service for the Employer (or such
shorter period of service as determined in the Plan Administrators sole
discretion), including service for any subsidiary or former subsidiary either as
an Employee or member of the Board.

        (c)   Benefit Distribution Date.

        (i)    One-Year Advance Election. A Participant may elect a Distribution
Date by filing a Benefit Distribution Election at such time and in such manner
as the Plan Administrator shall specify. Such Benefit Distribution Election
shall specify a Distribution Date which shall be at least one year from the date
the Benefit Distribution Election is delivered to the Plan Administrator. Except
as otherwise provided in this Article V, the Benefit Distribution Election shall
apply to all amounts credited to a Participant's Account on the Distribution
Date designated therein, or to such lesser dollar amount as may be specified in
the Benefit Distribution Election. A separate Benefit Distribution Election must
be made with respect to any Sub Account. Except as otherwise provided in this
Article V, a Benefit Distribution Election made with respect to a Participant's
Account shall not apply to the Participant's Sub Account.

        (ii)   Revocation or Amendment of Benefit Distribution Election. A
Participant may revoke and/or amend a Benefit Distribution Election by filing a
new written Benefit Distribution Election at least twelve months before the
Distribution Date specified in the prior Benefit Distribution Election. Any
amendment to a Benefit Distribution Election shall satisfy the requirements of
Article 5.1(c)(i). A Participant who has incurred a Termination Event may amend
a Benefit Distribution Election as provided in this subparagraph but may not
revoke a Benefit Distribution Election.

        (d)   Termination Event. Notwithstanding any prior Benefit Distribution
Election, if the Participant has a Termination Event, distribution of the
Participant's Accounts shall commence as soon as administratively feasible after
the Termination Event.

        (e)   Change of Control Event. In the event of a Change of Control, as
defined in Section 1.10, the Plan Administrator may decide, in its sole
discretion, that the Plan shall be terminated and all Accounts shall be
distributed as soon as administratively feasible after the termination date of
the Plan

        5.2   Methods of Distribution.

        (a)   Method of Distribution While Actively Employed or Following a
Retirement with the Consent of the Company. If a distribution of the
Participant's Benefits commences while he or she is actively employed by the
Employer pursuant to the Participant's Benefit Distribution Election or because
the Participant's termination of employment satisfies the requirements for
Retirement with the Consent of the Company, then such Participant's Accounts
shall be paid in one of the

8

--------------------------------------------------------------------------------



following methods specified in his or her most recent Election filed with the
Plan Administrator at least one year before the Distribution Date:

        (i)    a single lump sum payment;

        (ii)   two payments, on the dates and in the amounts specified in the
Participant's Election;

        (iii)  in twenty (20) substantially equal quarterly payments; or

        (iv)  in forty (40) substantially equal quarterly payments.

For purposes of this provision, substantially equal payments shall be determined
by dividing the Participant's Account balance by the number of payments
remaining.

        (b)   Method of Distribution Following a Termination Event. Generally,
if a distribution of Benefits is made on account of a Termination Event, the
Participant's Accounts shall be distributed in a lump sum payment.
Notwithstanding the foregoing, if the Participant voluntarily terminates
employment and if the Participant has specified the method of distribution in
his or her Benefit Distribution Election, then the Participant's Accounts may be
paid out in a lump sum or in one of the forms of distribution specified in
subparagraph (a), above, in accordance with the Participant's Benefit
Distribution Election; the form of distribution shall be determined by the Plan
Administrator in its sole discretion.

        (c)   Method of Distribution Following Plan Termination. Generally, all
Accounts shall be paid in a lump sum payment following termination of the Plan.
Notwithstanding the foregoing, if a lump sum payment will result in an "excess
parachute payment", as that term is defined in the Code, the Plan Administrator,
in its sole discretion, may determine that payment shall be made by some other
method.

        5.3   Financial Hardship Withdrawal. With the consent of the Plan
Administrator, a Participant may withdraw up to one hundred percent (100%) of
the amount credited to his or her Accounts as may be required to meet a sudden
unforeseeable financial emergency of the Participant. Such hardship distribution
shall be subject to the following provisions.

        (a)   The hardship withdrawal must be necessary to satisfy the
unforeseeable emergency and no more may be withdrawn from the Participant's
Accounts than is required to relieve the financial need after taking into
account other resources that are reasonably available to the Participant for
this purpose.

        (b)   The Participant must certify that the financial need cannot be
relieved: (i) through reimbursement or compensation by insurance or otherwise;
(ii) by reasonable liquidation of the Participant's assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;
(iii) by discontinuing the Participant's salary deferrals and deferrals of
amounts payable under the AIP, VIP and MIP; or (iv) by borrowing from commercial
sources on reasonable commercial terms.

        (c)   An unforeseeable financial emergency is a severe financial
hardship to Participant resulting from a sudden and unexpected illness or
accident of Participant or of a dependent of Participant (as defined in
section 152(a) of the Code), loss of Participant's property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of Participant. Neither the need to pay tuition
expenses on behalf of the Participant or the Participant's spouse or children
nor the desire to purchase a home shall be considered an unforeseeable
emergency.

9

--------------------------------------------------------------------------------






        (d)   The Plan Administrator, in its sole discretion, shall determine if
there is an unforeseeable financial emergency, if the Participant has other
resources to satisfy such emergency and the amount of the hardship withdrawal
that is required to alleviate the Participant's financial hardship.

        (e)   A Participant shall be prohibited from making any further salary
deferrals or deferrals of amounts payable under the AIP, VIP or MIP and the
Employer shall not make any Additional Contributions pursuant to the Plan for
the remainder of the Plan Year in which a financial hardship withdrawal occurs.

        5.4   Early Withdrawal.

        (a)   Notwithstanding any other provision of the Plan, a Participant may
withdraw up to 90% of the total amount credited to his or her Accounts, and the
amount so withdrawn shall be paid to the Participant in a single lump sum
payment. Upon such withdrawal, ten percent (10%) of the total Accounts,
determined prior to the Early Withdrawal, shall be forfeited and the Participant
shall have no further right thereto. Any Participant who makes an early
withdrawal shall be prohibited from making any further salary deferrals or
deferrals of amounts payable under the AIP, VIP or MIP pursuant to the Plan and
no Additional Contributions shall be credited to the Participant's Accounts for
the remainder of the Plan Year in which an early withdrawal occurs.

        5.5   Limitation on Distributions to Covered Employees. Notwithstanding
any other provision of this Article V, in the event that the Participant is a
"covered employee" as defined in section 162(m)(3) of the Code, or would be a
covered employee if the Benefits were distributed in accordance with his or her
Benefit Distribution Election or hardship or early withdrawal request, the
maximum amount which may be distributed from the Participant's Accounts, in any
Plan Year, shall not exceed one million dollars ($1,000,000) less the amount of
compensation paid to the Participant in such Plan Year which is not
"performance-based" (as defined in Code section 162(m)(4)(C)), which amount
shall be reasonably determined by the Plan Administrator at the time of the
proposed distribution. Any amount which is not distributed to the Participant in
a Plan Year as a result of this limitation shall be distributed to the
Participant in the next Plan Year, subject to compliance with the foregoing
limitation set forth in this Section 5.5.

        5.6   Tax Withholding. All payments under this Article V shall be
subject to all applicable withholding for state and federal income tax and to
any other federal, state or local tax which may be applicable to such payments.


ARTICLE VI

BENEFICIARIES


        6.1   Designation of Beneficiary. The Participant shall have the right
to designate on such form as may be prescribed by the Plan Administrator, one or
more Beneficiaries to receive any Benefits due under Article V which may remain
unpaid on the date of the Participant's death. The Participant shall have the
right at any time to revoke such designation and to substitute one or more other
Beneficiaries.

        6.2   No Designated Beneficiary. If, upon the death of the Participant,
there is no valid Beneficiary designation, the Beneficiary shall be the
Participant's surviving spouse. In the event there is no surviving spouse, then
the Participant's Beneficiary shall be the Participant's estate.


ARTICLE VII

TRUST OBLIGATION TO PAY BENEFITS


        7.1   Deferrals Held in Trust. An amount equal to the Salary Deferral
Amount, AIP Deferral Amount, VIP Deferral Amount, MIP Deferral Amount and
Additional Contributions, if any, made by

10

--------------------------------------------------------------------------------



or on behalf of the Participant shall be transferred to the Trustee within
30 days after the applicable pay period to be held pursuant to the terms of the
Trust Agreement.

        7.2   Benefits Paid From Trust. All benefits payable to a Participant
hereunder shall be paid by the Trustee to the extent of the assets held in the
Trust by the Trustee, and by the Employer to the extent the assets in the Trust
are insufficient to pay a Participant's Benefits as provided under this Plan.

        7.3   Trustee Investment Discretion. The Benchmark Funds established
pursuant to Section 4.3 shall be for the sole purpose of determining the
Interest and neither the Trustee nor the Employer shall have any obligation to
invest the Participant's Accounts in the deemed investment options or in any
other investment.

        7.4   No Secured Interest. Except as otherwise provided by the Trust
Agreement, the assets of the Trust, shall be subject to the claims of creditors
of the Employer. Except as provided in the Trust Agreement, the Participant (or
the Participant's Beneficiary) shall be a general unsecured creditor of the
Employer with respect to the payment of Benefits under this Plan.


ARTICLE VIII

PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


        8.1   Plan Administration. As Plan Administrator, the Deferred
Compensation Committee shall have complete control of the administration of the
Plan herein set forth with all powers necessary to enable it properly to carry
out its duties in that respect. Not in limitation, but in amplification of the
foregoing, the Deferred Compensation Committee shall have the power and
authority to:

        (a)   Construe the Plan and to determine all questions that shall arise
as to interpretations of the Plan's provisions, including determination of
Eligible Employees, amounts of credits, allocation of assets, method of payment,
and participation and benefits under the terms of the Plan;

        (b)   Establish reasonable rules and procedures which shall be applied
in a uniform and nondiscriminatory manner with respect to Elections and Benefit
Distribution Elections;

        (c)   Establish the rules and procedures by which the Plan will operate;

        (d)   Construe and interpret the Plan and Trust Agreement and adopt
rules for Plan administration that are consistent with the terms of the Plan
documents;

        (e)   Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan;

        (f)    Adopt amendments to the Plan document and/or the Trust Agreement
which are deemed necessary or desirable to facilitate administration of the Plan
and/or to bring these documents into compliance with all applicable laws and
regulations, provided that the Deferred Compensation Committee shall not have
the authority to adopt any Plan amendment that will result in increased Employer
contributions or substantially increased administrative costs unless such
amendment is contingent upon ratification by the Board before becoming
effective;

        (g)   Employ such persons or organizations to render service or perform
services with respect to the administrative responsibilities of the Deferred
Compensation Committee under the Plan as the Deferred Compensation Committee
determines to be necessary and appropriate, including but not limited to
actuaries, attorneys, accountants, and benefit, financial and administrative
consultants.

11

--------------------------------------------------------------------------------






        8.2   Investment Powers and Responsibilities. In the exercise of its
power and responsibilities, the Deferred Compensation Committee shall have the
power, authority and responsibility to:

        (a)   Establish an investment policy and select, review and retain or
change the investment funds in which Accounts shall be invested under the Plan;

        (b)   Review the performance of the Trustee with respect to the
Trustee's duties, responsibilities and obligations under the Plan and Trust
Agreement;

        (c)   Select, review and retain or change the Benchmark Funds which are
used for determining the Interest Rate under the Plan;

        (d)   Select, review and retain or change the Benchmark Funds used to
determine the Interest Rate;

        (e)   Direct the investment of the assets of the Trust;

        (f)    Take such other action as may be necessary or appropriate to the
management and investment of the Plan assets;

        (g)   In its sole discretion, delegate the power, authority and
responsibility set forth in this Section 8.2 (except for the power set forth in
this Section 8.2(g)) to the Investment Committee appointed pursuant to the
Adaptec, Inc. Savings and Retirement Plan.

        8.3   Decisions of the Deferred Compensation Committee. Decisions of the
Deferred Compensation Committee made in good faith upon any matter within the
scope of its authority shall be final, conclusive and binding upon all persons,
including Participants and their legal representatives or Beneficiaries.

        8.4   Exclusive Benefit. The Deferred Compensation Committee shall
perform its duties under the Plan solely in the interest of the Participants and
their Beneficiaries. Any discretion granted to the Deferred Compensation
Committee shall be exercised in accordance with rules and policies established
by the Deferred Compensation Committee.

        8.5   Plan Amendment. This Plan may be amended by Adaptec at any time in
its sole discretion upon an action of at least two-thirds (2/3) of the members
of the Deferred Compensation Committee; provided, however, that no amendment may
be made which would alter the nature of a deferral Election or Benefit
Distribution Election or which would reduce the amount credited to a
Participant's Accounts on the date of such amendment; and provided further that
no amendment which would affect the Trustee's obligation may be made without the
Trustee's consent.

        8.6   Plan Termination. Adaptec, by action of its Board and with the
approval of two-thirds (2/3) of the members of the Deferred Compensation
Committee reserves the right to terminate the Plan in its entirety at any time
upon fifteen (15) days notice to the Participants. The termination of the Plan
shall automatically revoke all outstanding Benefit Distribution Elections and
all elections to have Benefits paid in installments. If the Plan is terminated,
all benefits shall be paid as set forth in Sections 5.1 and/or 5.2. Any amounts
remaining in the Trust after all benefits have been paid shall revert to the
Employer. Notwithstanding the foregoing, in the event of a Change of Control the
Plan may be terminated in the sole discretion of a majority of the Deferred
Compensation Committee.

        8.7   Additional Power and Responsibility Following a Change of Control.
In the event of a Change of Control, the Plan may be amended and/or terminated
only by a majority vote of the Deferred Compensation Committee. Additionally,
the successor to Adaptec shall have no right to dismiss any member of the
Deferred Compensation Committee or add members to the Deferred Compensation
Committee without the express consent of a majority of the Deferred Compensation
Committee members. Such limitations on the rights of any successor corporation
or business entity shall take effect on the date of the Change of Control and
shall remain in effect for a period of 12 months following

12

--------------------------------------------------------------------------------




the Change of Control unless a majority of the members of the Deferred
Compensation Committee agrees to withdraw these limitations earlier.


ARTICLE IX

MISCELLANEOUS


        9.1   No Assignment. The right of any Participant, any Beneficiary, or
any other person to the payment of any benefits under this Plan shall not be
assigned, transferred, pledged or encumbered.

        9.2   Successors. This Plan shall be binding upon and inure to the
benefit of the Employer, its successors and assigns and the Participant and his
or her heirs, executors, administrators and legal representatives.

        9.3   No Employment Agreement. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of the Employer as an employee.

        9.4   Attorneys' Fees. If the Employer, the Participant, any
Beneficiary, the Trustee and/or a successor in interest to any of the foregoing,
brings legal action to enforce any of the provisions of this Plan, the
prevailing party in such legal action shall be reimbursed by the other party,
the prevailing party's costs of such legal action including, without limitation,
reasonable fees of attorneys, accountants and similar advisors and expert
witnesses.

        9.5   Arbitration. Any dispute or claim relating to or arising out of
this Plan shall be fully and finally resolved by binding arbitration conducted
by the American Arbitration Association in Alameda County, California.

        9.6   Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of California.

        9.7   Entire Agreement. This Plan constitutes the entire understanding
and agreement with respect to the subject matter contained herein, and there are
no agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein.

        IN WITNESS WHEREOF, the undersigned certifies that the foregoing is the
Adaptec Deferred Compensation Plan as amended and restated effective July 21,
2004.

  ADAPTEC, INC.
Dated: July 21, 2004
By:
/s/  KERSTIN AIELLO      

--------------------------------------------------------------------------------


 
Title:
Benefits Manager

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.06
ADAPTEC DEFERRED COMPENSATION PLAN (As Amended and Restated Effective July 21,
2004)
TABLE OF CONTENTS
ADAPTEC DEFERRED COMPENSATION PLAN (As Amended and Restated Effective July 21,
2004)
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY
ARTICLE III DEFERRALS AND CONTRIBUTIONS
ARTICLE IV ACCOUNTS
ARTICLE V BENEFITS
ARTICLE VI BENEFICIARIES
ARTICLE VII TRUST OBLIGATION TO PAY BENEFITS
ARTICLE VIII PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
ARTICLE IX MISCELLANEOUS
